Citation Nr: 0909659	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-03 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for tinea 
cruris, previously claimed as a groin rash.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967 and from September 1990 to May 1991.  The 
Veteran also had additional Reserve and National Guard 
service. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for tinea cruris (groin rash) because evidence submitted was 
not new and material, and denied service connection for COPD.


FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO denied 
service connection for a groin rash.   

2.  Evidence received since the June 2000 rating decision 
includes pertinent service medical records in existence but 
unavailable for consideration in June 2000.  

3.  Medical evidence shows that tinea cruris was incurred in 
active service.  

4.  The Veteran's COPD is not shown to be etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision which denied service 
connection for a groin rash is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the June 2000 rating decision, official service 
department records have been received that are relevant to 
the Veteran's claim for tinea cruris, previously claimed as a 
groin rash; hence, reconsideration of the claim is warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.307, 3.309, 3.317, 20.1105 (2008).

3.  Tinea cruris was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

4.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a June 2006 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The June 2006 letter 
also provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The June 2006 VCAA 
notice letter provided the Veteran with an explanation of the 
meaning of both "new" and "material" evidence and provided 
notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  

The Veteran's service treatment records, VA treatment 
records, a record of private treatment, various lay 
statements, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  The Board has granted service connection for 
tinea cruris; therefore, there is no prejudice to the Veteran 
in not affording him an examination at this time.  As the 
Board will discuss below, there is no indication that the 
Veteran's COPD is related to any incident in service.  Absent 
evidence that indicates that the Veteran has a current 
claimed disability related to symptoms in service, the Board 
finds that a VA examination is not necessary for disposition 
of the claim.  The record is complete and the case is ready 
for review.

B.  Law and Analysis

1.  Reopened Claim

The RO previously considered and denied the Veteran's claim 
for service connection for a groin rash in an unappealed June 
2000 rating decision.  In that decision, the RO denied the 
Veteran's initial claim for service connection because there 
was no record of treatment in service for a groin rash and 
medical evidence submitted did not establish a nexus between 
any current groin rash and service.  Evidence of record at 
the time of the June 2006 rating decision included service 
treatment records dated from 1965 to 1967.

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id. 

During the pendency of this appeal, VA revised 38 C.F.R. § 
3.156(c) which addresses service department records.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (as codified at 38 
C.F.R. § 3.156(c) (2008)).  38 C.F.R. § 3.156(c) was revised 
to clarify VA's current practice.  When VA receives service 
department records that were unavailable at the time of the 
prior decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156(c)(3) 
(2008).

In the present case, relevant service treatment records dated 
from 1973 to 1991 were received subsequent to the June 2000 
rating decision.  Additional service treatment records show 
that the Veteran was treated for itching lesions on the groin 
in November 1990.  An April 1991 re-deployment examination 
shows that the Veteran had a tineal eruption on the groin 
that was superficial.  

Thus, the provisions of 38 C.F.R. § 3.156(c) are for 
application.  Because the newly received official service 
department records are relevant to the Veteran's claim, the 
Board will reconsider de novo the claim for service 
connection for tinea cruris.  The assigned effective date in 
this case, therefore, may be the date of receipt of the 
original claim or the date entitlement arose, whichever is 
later. 

2.  Service Connection for Tinea Cruris

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran, in this case, had active service from November 
1965 to November 1967 and from September 1990 to May 1991.  
Although the Veteran reports that his current groin rash was 
incurred during his service in Vietnam, service treatment 
records do not reflect any findings, treatments or complaints 
relating to a rash during that time. 

Service treatment records do not reflect any tinea cruris or 
other complaints of a rash at the time of the Veteran's 
September 1990 deployment examination.  However, clinical 
treatment records show that the Veteran was treated for 
itching lesions around the groin in November 1990.  At the 
time of an April 1991 re-deployment examination, the Veteran 
had a diagnosis of tineal eruption around the groin.  The 
Board notes that the Veteran was separated from service in 
May 1991.  

VA treatment records show that the Veteran has currently 
diagnosed tinea cruris in the groin area.  VA treatment 
records show that the Veteran was seen for a recurrent groin 
rash in 2000 and 2001.  VA treatment records dated in 2006 
show that the Veteran continues to be seen for a groin rash, 
diagnosed as tinea cruris.  

The Veteran is shown by medical evidence to have a tineal 
eruption around the groin in service.  VA treatment records 
reflect a current diagnosis of tinea cruris in the groin area 
since 2000.  The Veteran has reported that his groin rash is 
chronic, since his service in Vietnam. Lay statements from 
fellow service-members support the Veteran's reports of 
having a groin rash in Vietnam.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to 
these developments, it is now clear that in order to rebut 
the presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

Because the Veteran was not shown to have tinea cruris at the 
time of his November 1965 enlistment, and at the time of a 
September 1990 deployment examination, the Veteran in this 
case is presumed to have entered service in sound condition.  
See 38 U.S.C.A. §§ 1111.  The Veteran has provided various 
statements, reporting that he was seen for tinea cruris or a 
groin rash prior while he was in service in Vietnam.  
However, this is not shown on prior service treatment records 
or other medical records.  The Board, therefore, finds that 
the history of tinea cruris provided by the Veteran is not 
enough to rebut the presumption of soundness at the time of 
the Veteran's September 1990 re-enlistment in service.  See 
38 C.F.R. § 3.304(b). 

The Veteran has a current diagnosis of tinea cruris.  He 
reported that he has had a groin rash diagnosed since 
Vietnam.  Post-service VA treatment records reflect treatment 
for a groin rash since 2000.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

In the present case, a groin rash is a condition observable 
and identifiable by lay people.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Therefore, the Veteran is competent to 
provide evidence on that issue.  The Veteran has reported 
that he has had a groin rash since his service in Vietnam, 
indicating that this condition has been chronic.  The Board 
finds that the Veteran's testimony is credible.  Nonetheless, 
as discussed above, the Veteran is presumed to have been 
sound at the time of his September 1990 deployment 
examination.  Service treatment records show that the Veteran 
was diagnosed with tinea cruris just prior to his May 1991 
separation from service.  The Veteran's lay statements and VA 
treatment records indicate that the Veteran has continued to 
have tinea cruris since service.  Resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that tinea 
cruris was incurred in service.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7 (2008).   


3.  COPD

Service treatment records dated from November 1965 to 
November 1967 and from September 1990 to May 1991 do not 
reflect any complaints, treatment, or diagnosis related to 
COPD.  Additionally, Reserves and National Guard medical 
records dated from 1973 to 1989 do not reflect any problems 
that can be related to COPD.  

Private treatment records show that the Veteran was treated 
with a diagnosis of allergic rhinitis in October 1991, and 
from 1999 to 2005.  
  
The earliest evidence of COPD shown in VA treatment records 
was in 2001.  The Veteran was assessed with mild COPD in 
November 2001.  VA treatment records note that the Veteran 
was not a smoker.  A March 2002 note indicates that there was 
probably an asthma component to the Veteran's COPD.  VA 
treatment records dated from 2001 to 2007 show that the 
Veteran continues to be treated for COPD.

The Veteran has submitted various lay statements in which he 
asserts that he breathed in dust and sand in service; he 
stated that he was subsequently hospitalized for a 
respiratory infection in early July 1966.  The Veteran 
contends that his COPD is related to this in-service 
incident.

The Veteran is competent to report that he was hospitalized 
in service for breathing problems, or a respiratory infection 
after inhaling dust.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, he is not capable of making 
medical conclusions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  
Although the Veteran may have been seen for breathing 
problems after inhaling dust in service; there is no medical 
evidence of record which indicates that the Veteran's 
currently diagnosed COPD may be related to this incident.  
There is no indication from service treatment records that 
the Veteran sustained any chronic residuals due to this 
incident.  The Board notes that no complaints, diagnoses, or 
other chronic residuals were shown at the time of the 
Veteran's separation from service in November 1967 and COPD 
was not diagnosed until approximately 35 years after this 
reported incident.  Service treatment records for later 
periods of service, to include Reserves and National Guard 
medical records dated from 1973 to 1989, and service 
treatment records dated from September 1990 to May 1991 do 
not reflect any respiratory problems that can be related to 
COPD.  The earliest evidence of COPD of record was in 2001.  
Competent medical evidence does not establish a nexus between 
the Veteran's currently claimed COPD and any incident in 
service.  As such, the Board finds that service connection 
for COPD is not warranted.  

C.  Conclusion

The June 2000 rating decision, which denied service 
connection for a groin rash is final.  Since the June 2000 
rating decision, official service department records have 
been received that are relevant to the Veteran's claim for 
tinea cruris, previously claimed as a groin rash; hence, 
reconsideration of the June 2000 rating decision is 
warranted.  The Veteran has been diagnosed with tinea cruris 
and service medical records indicate that the Veteran had 
tinea cruris at the time of his separation from service.   
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran has tinea cruris etiologically 
related to active service.  

Although the Veteran has COPD, the record provides no 
competent evidence that the disability was incurred or 
aggravated in service and no nexus has been established 
between the Veteran's current disability and any injury in 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the Veteran has COPD 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for tinea cruris is granted.

Service connection for COPD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


